DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A screening apparatus, comprising: a plurality of thermoplastic screen elements formed of thermoplastic polyurethane and together forming a thermoplastic screening surface such that under vibrational excitation, the screening surface has a predetermined  profile of vibrational motion; wherein the thermoplastic screening surface comprises screen openings having a width ranging from about 0.043 mm to about 4 mm and a length ranging from about 0.086 mm to about 43 mm, and the openings are formed during injection molding of the thermoplastic screen elements.

Claim 9 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A screen assembly comprising: a plurality of subgrids attached to one another; and a plurality of screen elements respectively attached to the plurality of subgrids such that under vibrational excitation, the screen elements have a pre-

Claim 68 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A screening apparatus, comprising: a plurality of thermoplastic screen elements formed of thermoplastic polymer and together forming a thermoplastic screening surface such that under vibrational excitation, the screening surface has a pre-determined profile of vibrational motion; wherein the thermoplastic screening surface comprises screen openings having a size ranging from about 43 microns to about 4000 microns and the openings are formed during injection molding of the thermoplastic screen elements.

Claim 72 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A vibratory screening machine, comprising: a screening apparatus .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929.  The examiner can normally be reached on Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3655